Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 01/21/2022 have been fully considered and are made of record.
	a. Claims 1-5 and 7-9 have been amended.
	
Reason for Allowance

3.	Claims 1-10 are allowed.

a)	 Applicant amended independent claims 1 and 7 and overcome rejection. Applicant’s arguments filed on 01/21/2022 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 11/08/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 7: 
As to claims 1-6 the present invention is direct to a method for automatic calibration of a camshaft sensor for a motor vehicle engine, said sensor comprising: Independent claim 1 identifies the uniquely distinct features of “two secondary measurement cells configured to supply a respective second raw signal and a third raw signal each indicative of variations in a respective second magnetic field and at third magnetic field which are induced by the rotation of the target, determining a differential signal as a difference between the second raw signal and the third raw signal, determining, from said differential signal, a first local maximum of the first raw signal in a vicinity of a falling front of said first raw signal corresponding to an end of the passage of a tooth of the target past the primary cell, determining a first switching threshold for generation of the output signal as a function of values of the first local maximum and of the local minimum”.
As to claims 7-10 the present invention is direct to  a camshaft sensor for a motor vehicle engine, comprising: Independent claim 7 identifies the uniquely distinct features of “two secondary measurement cells configured to supply a respective second raw signal and a third raw signal each indicative of variations in a respective second magnetic field and at third magnetic field which are induced by the rotation of the target, and a processing module configured to supply, from said first raw signal, the second raw signal, and the third raw signal, an output signal indicative of moments at which teeth of the target pass past the primary cell, wherein: said sensor further comprises two secondary measurement cells, the processing module is furthermore configured to: generate a differential signal indicative of a difference in magnetic field measurement by said two secondary cells, determine the differential signal as a difference between the second raw signal and the third raw signal”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                                                                                                                                                                                         /ALVARO E FORTICH/Primary Examiner, Art Unit 2867